Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method of producing helper T cells, in the reply filed on 03 December 2021.  
Claim Status
Claims 1-18 are pending.  However, claims 12-18 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claim XXX are amended.  Claims 1-11 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 25 February 2021, 15 November 2019, and 13 September 2019 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/JP2018/009661 (filed 03/13/2018).  This application claims benefit foreign application JAPAN 2017-049244 (filed 03/14/2017).  The instant application has been granted the benefit date, 14 March 2017, from the foreign application JAPAN 2017-049244.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Ueda & Coppernolle
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (203. LYMPHOCYTES, LYMPHOCYTE ACTIVATION AND IMMUNODEFICIENCY, INCLUDING HIV AND OTHER INFECTIONS: POSTER Ill. DECEMBER 03, 2015. Blood (2015) 126 (23) : 3424. http://doi.org/10.1182/blood. V126.23.3424.3424) in view of Van Coppernolle et al. (J Immunol 2009; 183:4859-4870; doi:10.4049/jimmunol.0900714).
Claim 1 is directed to a method of producing helper T cells comprising: (i) culturing T cells, which have been induced from pluripotent stem cells and into which a CD4 gene or a gene product thereof has been introduced, in a medium containing IL-2 and IL-15; and (ii) isolating CD40L--highly expressing T cells from cells obtained in Step (i).
	Ueda et al. teach “a method to generate large amounts of functional b3a2-specific CD4+ Th cells enough for the treatment of the patients with refractory CML by using induced pluripotent stem cell (iPSC) technology.”  Furthermore, Ueda et al. teach, “we established iPSCs from the Th clone and differentiated them into T cell lineage…The iPSC-derived T cells (b3a2-iPS-T cells) expressed the same T cell antigen receptor (TCR) as the original Th clone but not CD4 molecule. Because CD4 acts as a co-receptor in the TCR-mediated Th responses, we transduced b3a2-iPS-T cells with CD4 gene.”   Therefore, Ueda et al. teach all the limitations of current claim 1, 
	Van Coppernolle et al. teach Legend of Figure 5 (page 4866) teach mature T cells were cultured  on OP9-DL1 cells in the presence of 5ng/ml of  IL15 and 5ng/ml of IL2.  The Legend of Figure 6 of Van Coppernolle et al. (at page 4867) indicates responsiveness of mature T cells to IL-15.  CD34+ PNT were co-cultured with OP9-DL1 cells and growth factors and Quantitative RT-PCT  analysis of isolated CD4+ cells shows high level of expression of CD40L (see Fig. 6C). Van Coppernolle et al. suggest that these culture conditions promote high CD40L expression and became CD4 helper cells (see page 4869, col.2).
Regarding the limitations of current claim 2 reciting ranges of concentration s of IL2 and IL15 used in the culture, Fig. 5 describes ranges that overlap the recited range.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Claims 9-11 recite:

    PNG
    media_image1.png
    217
    712
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Ueda et al. and Van Coppernolle et al. to practice a method of producing mature helper T cells.
	The person of ordinary skill in the art would have been motivated to make those modifications because Van Coppernolle et al. suggest that maturing T cells in their culture conditions promotes development of mature helper T cells having the well-known marker of this cell type, namely CD40L.  Applying this culture condition would likewise be suitable for maturing b3a2-iPS-T cells into mature T helper cells.
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (b3a2-iPS-T cells transduced with CD4 gene; culture methods for promoting mature CD4 T helper cells with highly-expressed CD40L) are taught by Ueda  or Van Coppernolle and further they are taught in various combinations and are shown to be used to produce T cells  It would be therefore predictably obvious to use a combination of these three elements in a method of making mature CD4 T helper cells with highly-expressed CD40L.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ueda et al. and Van Coppernolle et al. because Van 
Therefore the method as taught by Ueda et al. in view of Van Coppernolle et al. would have been prima facie obvious over the method of the instant application.

Ueda, Coppernolle & Smith
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (203. LYMPHOCYTES, LYMPHOCYTE ACTIVATION AND IMMUNODEFICIENCY, INCLUDING HIV AND OTHER INFECTIONS: POSTER Ill. DECEMBER 03, 2015. Blood (2015) 126 (23) : 3424. http://doi.org/10.1182/blood. V126.23.3424.3424) in view of Van Coppernolle et al. (J Immunol 2009; 183:4859-4870; doi:10.4049/jimmunol.0900714) as applied to claims 1 and further in view of Smith et al. (STEM CELLS. 2015;33:3174–3180 [published online in STEM CELLS EXPRESS July 22, 2015]).
As described above, the combination of Ueda and Coppernolle suggest a method of producing T cells from iPS cells.  However, Ueda does not indicate certain details of making the iPSCs they used in their method they used to generate the BCR-ABL reactive CD4+ T helper cells.  In particular, Ueda et al. does not indicated the method steps recited in claims 3-7.
However, the details of making iPS cells recited in claims 3-7 were known to a person of ordinary skill in the art of induced pluripotent stem cells.
Claim 3 is directed to the method according to claim 1, wherein the T cells have been induced from the pluripotent stem cells by a method comprising:(1) inducing 
Smith et al. is a “concise review covers recent advances in the in vitro generation of T cells from adult, embryonic, and induced pluripotent stem cells.”(significance statement, page 3174).   Figure 1 (page 3176) shows one method of producing T cells from iPSCs  (induced from either somatic cells or T-cells) by culturing those iPSCs into hematopoietic progenitor cells (HPC) and further culture with IL-7 and FLT3L (lower scheme). Smith et al. teach that developing CD34+ cells from iPSCs is required for successful differentiation into T cells.  The various methods of Smith et al follow this pathway (see Fig. 1 below).

    PNG
    media_image2.png
    662
    913
    media_image2.png
    Greyscale


	Claim 5 is directed to:

    PNG
    media_image3.png
    66
    713
    media_image3.png
    Greyscale

Smith et al. also teach culturing CD34+ cells with stromal cells during methods of producing T cells in Table 1 and Table 2, thereby suggesting the limitations of claim 5.
Claim 6 is recited below:

    PNG
    media_image4.png
    115
    709
    media_image4.png
    Greyscale

The limitations of claim 6 are suggested by the combination of teachings found in the three references.  The bottom scheme in Smith’s Figure 1 indicates that IL-7/IL-15 are added both before Functional maturity and after functional maturity, resulting in robust  expansion.  Coppernolle et al. teach “To assess whether cultures containing DC generated T cells more efficiently, PNT CD4ISP were cocultured on OP9-DL1 cells in the presence or absence of DC-generating CD34+ precursors from a HLA-A2-mismatched donor and the progeny of CD4ISP was analyzed (supplemental Fig. S4)” (page 4863, bridging columns 1-2).  Furthermore, Ueda et al. teach that “CD4+ b3a2-iPS-T cells activated by b3a2 peptide induced DC maturation, as indicated by the upregulation of CD86 on DCs.”   Together, these passages suggest that additional coculture of T helper cells with dendritic cells and IL-7/IL-15 could be envisioned by a 
Claim 7 is directed to the method of claim 3, wherein said method of inducing T cells from the pluripotent stem cells further comprises: bringing cells obtained in Step (2) into contact with mitogen, and/or bringing cells obtained in Step (3) into contact with mitogen.  Smith et al. teach that iPS-derived T-cells can be expanded in culture by exposure to anti-CD3/CD38 mAb-coated beads (see page 3178, col.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Ueda et al. and Van Coppernolle et al. and Smith et al. to practice a method of producing mature helper T cells using various well-known methods of culturing iPSCs into T cells.
	The person of ordinary skill in the art would have been motivated to make those modifications because Smith et al. suggest that maturing T cells in their culture conditions promotes development of mature helper T cells.  Applying this culture condition would likewise be suitable for expanding T cells.
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (b3a2-iPS-T cells transduced with CD4 gene; culture methods for promoting mature CD4 T helper cells with highly-expressed CD40L; method of culturing iPSCs into T cells using various cytokines and growth factors) are 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ueda et al. and Van Coppernolle et al. and Smith et al.  because the culture conditions of Smith are demonstrated to successfully produce to T cell from iPS cells.
Therefore the method as taught by Ueda et al. in view of Van Coppernolle et al. in view of Smith et al. would have been prima facie obvious over the method of the instant application.

Ueda, Coppernolle, Smith, & Nakajima-Takagi
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (203. LYMPHOCYTES, LYMPHOCYTE ACTIVATION AND IMMUNODEFICIENCY, INCLUDING HIV AND OTHER INFECTIONS: POSTER Ill. DECEMBER 03, 2015. Blood (2015) 126 (23) : 3424. http://doi.org/10.1182/blood. V126.23.3424.3424) in view of Van Coppernolle et al. (J Immunol 2009; 183:4859-4870; doi:10.4049/jimmunol.0900714) in view of Smith et al. (STEM CELLS. 2015;33:3174–3180 [published online in STEM CELLS EXPRESS July 22, 2015]) as applied to claims 1 and 3 and further in view of Nakajima-Takagi et al. ().

As described above, the combination of Ueda and Coppernolle and Smith suggest a method of producing T cells from iPS cells that includes culturing CD34+ hematopoietic progenitor cells with FLT3L and IL-7. 
However, none of the three references (Ueda, Copperolle, & Smith) teach the steps recited in claim 4.
	Nakajima-Takagi et al. is a review article that explores work undertakes to expand HSCs in culture and to produce HSCs from embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs) (see abstract).  Nakajima-Takagi et al. teach coculture on stromal feeder cells, such as OP9 or C3H10T1/2 is a strategy to promote hematopoietic differentiation of human ESCs/iPSCs (page 116, bridging columns 1-2).  Nakajima-Takagi et al. teach “human ESC also could generate T cells via a differentiation system using OP9-DL1 cells…When hematopoietic zones (HZs) formed from human ESCs on normal OP9 feeders, they were transferred to OP9-DL1 feeders and cultured in the presence of Flt-3L, IL 7, and SCF. The cells expanded and differentiated into T cells” (page 118, parag. 2).  Therefore, Nakajima-Takagi suggest that OP9 cells and C3H10T1/2 are alternative substitutes for stromal feeder cells used to produce T cells from iPSCs (also MPEP 2141, KSR rationale “B”).   Also, Nakajima-Takagi suggest a method wherein after pluripotent cells are cultured on stromal feeder cells into hematopoietic progenitor cells, these HPCs are co-culturing with stromal feeder cells in the presence of VEGF, FLT3L, and SCF.  The examiner concludes that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Ueda et al. and Van Coppernolle et al. and Smith et al. and Nakajima-Takagi et al.  to practice a method of producing mature helper T cells using various well-known methods of culturing iPSCs into T cells.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (b3a2-iPS-T cells transduced with CD4 gene; culture methods for promoting mature CD4 T helper cells with highly-expressed CD40L; method of culturing iPSCs into T cells using various cytokines and growth factors; co-culture with stromal cells and cytokines/growth factors to produce T cells) are taught by Ueda  or Van Coppernolle or Smith or in view of Nakajima-Takagi and further they are taught in various combinations and are shown to be used as to produce T cells.  It would be therefore predictably obvious to use a combination of these elements in a method of making mature CD4 T helper cells.

Therefore the method as taught by Ueda et al. in view of Van Coppernolle et al. in view of Smith et al. in view of Nakajima-Takagi et al. would have been prima facie obvious over the method of the instant application.

Ueda, Coppernolle & Kirschmeier
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (203. LYMPHOCYTES, LYMPHOCYTE ACTIVATION AND IMMUNODEFICIENCY, INCLUDING HIV AND OTHER INFECTIONS: POSTER Ill. DECEMBER 03, 2015. Blood (2015) 126 (23) : 3424. http://doi.org/10.1182/blood. V126.23.3424.3424) in view of Van Coppernolle et al. (J Immunol 2009; 183:4859-4870; doi:10.4049/jimmunol.0900714) as applied to claim  1 and further in view of KIRSCHMEIER et al. (DNA 7(3):219-225 April 1988 [published online 25 Mar 2009 https://doi.org/10.1089/dna.1988.7.219]).
Claim 8 is directed to the method according to any one of claims 1 to 7, wherein the CD4 gene has been introduced using a retrovirus vector.
As described above, the combination of Ueda and Coppernolle suggest a method of producing T cells from iPS cells, including that the iPSC was genetically modified to express a CD4 gene or fragment thereof.  However, Ueda does not indicate what type of vector was used to introduce the CD4 cDNA fragment into the iPS cells.

It was known to persons of ordinary skill in the art prior to the filing of the instant invention to used retroviral vectors to introduce exogenous genes into cells.  For example, Kirschmeier et al. teach a retroviral vector  for efficient expression of cDNA sequences encoding CD4.
Therefore, it would be prima facie obvious to use a retroviral vector that expresses a CD4 cDNA as an alternative/substitute for the vector disclosed by Ueda.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (b3a2-iPS-T cells transduced with CD4 gene; culture methods for promoting mature CD4 T helper cells with highly-expressed CD40L; method of culturing iPSCs into T cells using various cytokines and growth factors; co-culture with stromal cells and cytokines/growth factors to produce T cells; retroviral vector that expresses CD4) are taught by Ueda  or Van Coppernolle or Smith or in view of Kirschmeier and further they are taught in various combinations and are shown to be used as to produce T cells.  It would be therefore predictably obvious to use a combination of these elements in a method of making mature CD4 T helper cells.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ueda et al. and Van Coppernolle et al. and Smith et al.  and 
Therefore the method as taught by Ueda et al. in view of Van Coppernolle et al. in view of Smith et al. in view of Kirschmeier et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633